UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                          No. 98-60458



LANIS D. NOBLE,
                                                Plaintiff - Counter-Defendant - Appellant,

               versus
PRUDENTIAL SECURITIES, INC.;
ET AL.,
                                                      Defendants.

PRUDENTIAL SECURITIES, INC.,
                                                 Defendant - Counter-Claimant - Appellee.



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                          (91-CV-392)


                                           June 4, 1999
Before POLITZ, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

       Lanis D. Noble appeals the judgment affirming an adverse arbitration award.

Having considered the briefs and oral arguments of the parties, and pertinent parts
of the record, and finding no reversible error, the judgment appealed is

AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.